Citation Nr: 0844758	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than January 30, 
2004, for the grant of service connection for post-traumatic 
stress disorder, a psychotic disorder, and anxiety disorder. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

By rating decision in October 2004, the RO granted service 
connection for post-traumatic stress disorder, a psychotic 
disorder, and anxiety disorder and assigned an effective date 
of January 30, 2004, the date of receipt of the application 
to reopen the claim of service connection, and there was no 
pending claim or informal claim of service connection for the 
post-traumatic stress disorder, a psychotic disorder, and 
anxiety disorder prior to January 30, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 30, 
2004, for the grant of service connection for post-traumatic 
stress disorder, a psychotic disorder, and anxiety disorder 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).

VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties  
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v.  
Principi, 18 Vet. App. 112 (2004).  

On the claim for an earlier effective date, the RO provided 
pre-adjudication, content-complying VCAA notice by letter, 
dated in March 2004, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and the effective date assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision as 
to the effective date does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
earlier effective date following the initial grant of service 
connection.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the veteran's service 
records, VA records, and private medical records identified 
by the veteran.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In rating decisions in November 1973, in June 1975, in May 
1983, and in February 1984, the RO denied service connection 
for schizophrenia, first on the merits and later as claims to 
reopen.  After the veteran was notified of the adverse 
determinations and of his appellate rights in letters, dated 
in December 1973, June 1975, May 1983, and in February 1984, 
he did not file a notice of disagreement to any of the rating 
decisions, which became final.  38 C.F.R. § 3.104. 

In a rating decision in November 2001, the RO denied service 
connection for post-traumatic stress disorder.  After the 
veteran was notified of the adverse determination and of his 
appellate rights in a letter, dated in December 2001, he did 
not file a notice of disagreement and the rating decision 
became final.  
38 C.F.R. § 3.104. 

On January 30, 2004, the veteran filed an application to 
reopen the claim of service connection for a nervous 
condition and for post-traumatic stress disorder.  In a 
rating decision in October 2004, the RO granted service 
connection for post-traumatic stress disorder, a psychotic 
disorder, and anxiety disorder, effective January 30, 2004, 
the date of the receipt of the application to reopen.  



General Principles

Except as otherwise provided, the effective date of an award 
of compensation based on a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A.  
§5110; 38 C.F.R. § 3.400.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).

A decision of a duly constituted rating agency shall be final 
and binding on all field offices of the Department of 
Veterans Affairs as to conclusions based on the evidence on 
file at the time VA issues written notification. 38 C.F.R. 
§ 3.104.

Under 38 U.S.C.A. §§ 5108, 7105(c), a rating decision that is 
not appealed is final and may not be reopened unless new and 
material evidence is presented.

Analysis

The veteran now seeks an effective date earlier than January 
2004, for the grant of service connection.  

In unappealed rating decisions in November 1973, in June 
1975, in May 1983, and in February 1984, the RO denied 
service connection for schizophrenia, first on the merits and 
later as a claim to reopen.  In a rating decision in November 
2001, the RO denied service connection for post- traumatic 
stress disorder.  After the veteran was notified of the 
adverse determination and of his appellate rights in a 
letter, dated in December 2001, he did not file a notice of 
disagreement and the rating decision became final.  38 C.F.R. 
§ 3.104.  By operation of law, the prior rating decisions 
became final based on the evidence of record at the time and 
in the absence of clear and unmistakable error.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.



The effective date of an award based on a claim reopened 
after a final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(2).

Accordingly, following the denial of service connection for 
post-traumatic stress disorder in a rating decision in 
November 2001, the effective date for the grant of service 
connection, based on a claim to reopen, can be no earlier 
than the date of receipt of the claim to reopen.

After the rating decision in November 2001 and prior to 
January 30, 2004, there was no communication or action from 
the veteran indicating intent to apply for service 
connection. The next relevant communication from the veteran 
was the current application to reopen received at the RO on 
January 30, 2004. 

Accordingly, following the rating decision in November 2001 
and prior to January 30, 2004, there was no pending claim for 
service connection, that is, an unadjudicated claim, or other 
communication or action from the veteran that could be 
construed as an informal claim under 38 C.F.R. § 3.155 .

As there was no pending claim before January 30, 23, 2004, 
there is no factual or legal basis to assign an effective 
date before January 30, 2004, based on an unadjudicated 
pending claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The veteran argues that he did not appeal the earlier denials 
of his claim because he was not in the right state of mind, 
which the Board construes as a request for equitable tolling 
of the finality of the prior rating decisions. 

For equitable tolling to apply, the veteran must show that 
the failure to file was the direct result of a mental illness 
that rendered him incapable of rational thought or deliberate 
decision making, or incapable of handling his own affairs or 
unable to function in society.  A medical diagnosis alone or 
vague assertions of mental problems does not suffice.  See 
Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004) 
(equitable tolling may be proper in a case where because of 
mental illness a veteran filed with the Court an untimely 
Notice of Appeal of a Board decision).  

The instant case is distinct from Barrett in that the veteran 
never filed a notice of disagreement with any of the previous 
denials.  Equitable tolling of a statutory time limit is only 
available where an action was actually performed.  Since the 
veteran did not submit a notice of disagreement with any of 
the prior rating decisions, the doctrine of equitable tolling 
cannot be applied in his case.  McPhail v. Nicholson, 19 Vet. 
App. 30, 34 (2005).  

Even if equitable tolling were an available remedy, the 
veteran has not shown that he was incapable of rational 
thought, deliberate decision making, or handling his own 
affairs, or was unable to function in society.  The medical 
evidence in the record, while indicating that the veteran had 
a mental disorder, also reveals that the veteran's disability 
did not reach such a level of severity that he was mentally 
incapacitated.  On VA examination in 2001, it was reported 
that the veteran has been employed for the last 15 years, 
dating to the mid-1980s, and that he was capable of handling 
employment.  Consequently, it does not appear that during the 
time period when the veteran could timely initiate an appeal 
of a prior rating decision he had disability of a severity 
sufficient to warrant equitable tolling.

Also there was no contemporaneous request with any prior 
rating decision for an extension of time for filing a notice 
of disagreement for good cause.  
38 C.F.R. § 3.109. 

The veteran also argues that he was not informed that he had 
to appeal prior rating  decisions, which the Board construes 
as a statement of nonreceipt. 

There is a legal presumption of administratively regularity 
that VA properly discharged its official duties by mailing a 
copy of a rating decision and notice of appellate rights to 
the veteran at the last known address of the veteran.  The 
presumption is rebuttal by clear evidence to the contrary.  



In rating decisions in November 1973, in June 1975, in May 
1983, and in February 1984, the RO denied service connection 
for schizophrenia, first on the merits and later as claims to 
reopen.  After the veteran was notified of the adverse 
determinations and of his appellate rights in letters, dated 
in December 1973, June 1975, May 1983, and in February 1984, 
he did not file a notice of disagreement to any of the rating 
decisions, which became final.  38 C.F.R. § 3.104. 

In a rating decision in November 2001, the RO denied service 
connection for post-traumatic stress disorder.  After the 
veteran was notified of the adverse determination and of his 
appellate rights in a letter, dated in December 2001, he did 
not file a notice of disagreement and the rating decision 
became final.  
38 C.F.R. § 3.104.  

Accordingly, the Board finds that the veteran was properly 
notified of the adverse determinations and of his right to 
appeal.  And a mere allegation of nonreceipt does not 
constitute the clear evidence required to rebut the 
presumption of administratively regularity that VA properly 
discharged its official duties by mailing a copy of a rating 
decision and notice of appellate rights to the veteran at the 
last known address of the veteran.  For this reason, the 
prior rating decision became final. 

As there is no factual or legal basis to assign an effective 
date before January 30, 2004, the preponderance of the 
evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


                                                    (The 
Order follows on the next page.). 






ORDER

An effective date earlier than January 30, 2004, for the 
grant of service connection for post-traumatic stress 
disorder, a psychotic disorder, and anxiety disorder is 
denied.



______________________________________________
George E. Guido
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


